DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Amendments and Remarks filed on 01/14/2022
Application is a CON of PCT/JP2018/035886 09/27/2018
Application claims a FP date of 09/28/2017
Claims 1, 13 and 14 are independent
Claims 1-3, 6-7, 9, 11 and 13-14 have been amended
Claims 1-14 are pending

Response to Arguments
The Amendments and Remarks filed on 01/14/2022 has been fully considered.  In view of the amended title, the objection to the Specification has been withdrawn.  
Applicant’s remarks with regards to 35 U.S.C § 103 rejections has been fully considered but are not persuasive.  However, to hasten prosecution, Examiner has brought in a new reference and now the primary reference is being considered in view of Noguchi and a detailed explanation has been provided in the following action.  Due to the variation in claim scope via amendments a new ground of rejection is proper.
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (US Patent Publication Number 2008/0180536 A1) in view of Noguchi (US Patent Number 9,253,403 B2).

Regarding Claims 1, 13-14, Nakahara discloses an imaging device (Fig 1 is a block diagram showing main components of an embodiment of a compact digital camera) comprising: 
an image sensor (Fig 1 – CCD image sensor 11) in which a subject image is formed on an imaging surface (¶0036; an object image is formed on the light receiving surface of a CCD image sensor) through an imaging optical system (Fig 1 – lens group L) including a zoom lens (Fig 1 – lens group L includes a zoom lens group L1); 
(Fig 1 – anti shake drive circuit 31; ¶0041; CCD image sensor 11 is moved via the anti-shake drive circuit 31); and 
a processor (Fig 1 – controller 25) configured to: 
Nakahara discloses a processor and zoom operation and variation of the shake operation in relation to the zoom operation, however, Nakahara fails to clearly disclose determine whether or not a zoom operation in which the zoom lens moves is being performed; and 
decide an operation of the shake correction mechanism and restricts, when the shake correction mechanism is active, at least a part of the sensor movement operation which is allowed while the zoom operation is stopped in a case where it is determined that the zoom operation is being performed.
Instead, in a similar endeavor, Noguchi discloses determine whether or not a zoom operation in which the zoom lens moves is being performed (Fig 1 – zoom control unit 102; Fig 2- zooming information notice unit 211; Further in Col 7, lines 35-55, Noguchi teaches about image stabilization amount computing unit 210 which uses information from a zooming information notice unit 211 during computation); and 
decide an operation of the shake correction mechanism and restricts, when the shake correction mechanism is active, at least a part of the sensor movement operation which is allowed while the zoom operation is stopped in a case where it is determined that the zoom operation is being performed (Noguchi in Fig 3 teaches the relation between shake amounts and image stabilization modes and in Col 7, lines 35-65 and in Col 8, lines 30-50 teaches about image stabilization computing unit 210 and this is done using the zooming information through a zooming information notice unit 211 and the control unit give release information about the image stabilization amount.  Noguchi further teaches about the shake amount switching unit 208 that outputs the shake amount as the selected image stabilization amount.  However, when it is determined that it is a fixed point shooting mode then the shake amount switching unit 208 outputs a second amount for image stabilization amount.  Since Noguchi uses the zoom information to calculate the shake amount determination which is used by the shake switching unit, it is clear that Noguchi teaches to “restrict” the image stabilization amount based on the zooming information.). 
Nakahara and Noguchi are combinable because both are about using zoom lens in cameras performing image stabilization or shake correction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the shake amount computing unit based on the zooming information notice unit and switch the image stabilization amount using the shake amount switching unit as taught by Noguchi in the device disclosed by Nakahara.    
The suggestion/motivation for doing so would have been to “prevent a change of field angle due to unnecessary mode transition when an image stabilization mode is selected according to a shake amount” as disclosed by Noguchi in Col 2, lines 1-10. 
Nakahara and Noguchi to obtain the invention as specified in claims 1, 13-14.

Regarding Claim 2, Nakahara in view of Noguchi discloses wherein the sensor movement operation includes a plurality of types of sensor movement operations (Nakahara: Fig 1 – vibration detector 33 detects first angular velocity sensor and a second angular velocity sensor) having different movement directions of the image sensor (Nakahara: In ¶0040 Nakahara discloses that the first angular velocity sensor senses vibration of an optical axis O in the lateral or horizontal direction, and the second angular velocity sensor senses vibration in the longitudinal or vertical direction), and wherein the processor restricts at least one of the plurality of types of sensor movement operations (Nakahara: Since Nakahara discloses that the anti-shake sensor could be turned ON and OFF, it is clear that there are situations where the movement is restricted (at least when the anti-shake is turned off); Noguchi: also uses the zoom information to calculate the shake amount determination which is used by the shake switching unit, it is clear that Noguchi teaches to “restrict” the image stabilization amount based on the zooming information).  

Regarding Claim 3, Nakahara in view of Noguchi discloses wherein the plurality of types of sensor movement operations include a rotation operation of rotationally moving the image sensor in a state where an optical center which is a point through which an optical axis of the imaging optical system passes matches an image center (Nakahara: In ¶0040 Nakahara discloses that the first angular velocity sensor senses vibration of an optical axis O in the lateral or horizontal direction, and the second angular velocity sensor senses vibration in the longitudinal or vertical direction; ¶0052; Nakamara discloses that the CCD image sensor is driven in a plane orthogonal to the optical axis.  In the same paragraph, Nakamara discloses that the CCD image sensor 11 is coincident with the optical axis O of the zoom lens system), and wherein the processor restricts at least the shift operation in a case where it is determined that the zoom operation is being performed ((Nakahara: Since Nakahara discloses that the anti-shake sensor could be turned ON and OFF, it is clear that there are situations where the movement is restricted (at least when the anti-shake is turned off); Noguchi: also uses the zoom information to calculate the shake amount determination which is used by the shake switching unit, it is clear that Noguchi teaches to “restrict” the image stabilization amount based on the zooming information).  

Regarding Claim 5, Nakahara in view of Noguchi discloses wherein the processor changes a degree of the restriction according to a focal length that changes with the zoom operation (Noguchi: In Fig 3 teaches the three image stabilization mode and in Col 7 he teaches using the zoom information notice unit 211 to determine the shake amount that is used by shake amount switching unit 208.  Since zoom information uses the change in focal information, it is clear that Nakahara in view of Noguchi teaches all the limitation as claimed in Claim 5).  

Regarding Claim 6, Nakahara in view of Noguchi discloses wherein the restriction executed by the processor while the zoom operation is performed includes an operation prohibition for prohibiting the sensor movement operation (Noguchi: In Col 1, lines 35-40, Noguchi teaches about the “tripod” mode and he further defines this mode to “stop image stabilization” since in this mode there is no shake because the image pickup apparatus is set on a tripod), and wherein in the case where it is determined that the zoom operation is being performed while the sensor movement type shake correction mechanism is operated (Noguchi: In Fig 3 teaches the three image stabilization mode and in Col 7 he teaches using the zoom information notice unit 211 to determine the shake amount that is used by shake amount switching unit 208), the processor moves the image sensor to an origin position and then executes the operation prohibition (Nakahara: in ¶0052 Nakahara discloses that when the anti-shake drive is OFF, a process moves the image sensor 11 back to the initial position, and where the initial position is the position at which the center of the imaging surface of the CCD image sensor 11 is coincident with the optical axis O of the zoom lens system L).  

Regarding Claim 8, Nakahara in view of Noguchi discloses wherein the restriction executed by the processor while the zoom operation is performed includes a range restriction that restricts a movable range of the image sensor compared with the (Noguchi: In Fig 3 Noguchi teaches the three image stabilization mode and in Col 7, lines 45-65, Noguchi teaches about the movable range for image stabilization and teaches that it varies according to the shooting condition in response to an operation of release ).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (US Patent Publication Number 2008/0180536 A1) in view of Noguchi (US Patent Number 9,253,403 B2) as applied to Claim 1 above and further in view of Takeda (U.S. Patent Publication Number 2005/0058442 A1).

Regarding Claim 10, Nakahara in view of Noguchi fails to clearly disclose further comprising: a mount portion on which a plurality of types of lens units are interchangeably mounted.
Instead, in a similar endeavor, Takeda discloses further comprising: a mount portion on which a plurality of types of lens units are interchangeably mounted (Fig 1 – vibration proof lens device 10 is mounted to the camera 12).
Nakahara, Noguchi and Takeda are combinable because all are about using zoom lens in cameras performing image stabilization or shake correction. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use vibration proof lens device mounted on a camera as taught by Takeda in the device disclosed by Nakahara in view of Noguchi.    
Takeda in ¶0026. 
Therefore, it would have been obvious to combine Nakahara, Noguchi and Takeda to obtain the invention as specified in claim 10.

Allowable Subject Matter
Claims 4, 7, 9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        February 10, 2022